       Case 3:19-cv-00449-LRH-WGC Document 31
                                           30 Filed 04/30/20
                                                    04/28/20 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   RYAN B. ZIMMER, ESQ.
     Nevada Bar No. 14784
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Zimmer@LitchfieldCavo.com
 7   Attorneys for Plaintiff
 8                                   UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA – NORTHERN DIVISION
10
      TESORO REFINING & MARKETING                          CASE NO.: 3:19-cv-00449
11    COMPANY LLC, a Delaware limited liability
      company,
12
                               Plaintiff,                  STIPULATION AND ORDER TO DISMISS
13    v.                                                   PLAINTIFF’S CLAIM FOR TORTIOUS
                                                           INTERFERENCE WITH CONTRACTUAL
14    ALANDDON LLC, a Nevada limited liability             RELATIONS AGAINST VALARIE LEHR
      company; DONALD A. LEHR, individually;               ONLY WITHOUT PREJUDICE
15    VALARIE M. LEHR, individually; and KIM
      FIEGEHEN, as Guardian ad Litem, for ALLAN
16    G. FIEGEHEN, individually.
17                             Defendants.
18
19          Plaintiff TESORO REFINING & MARKETING COMPANY LLC (“Tesoro”), by and
20   through its attorneys of record, Griffith Hayes, Esq. of the law firm of LITCHFIELD CAVO LLP,
21   and ALANDDON LLC (“Alanddon”), DONALD A. LEHR (“Mr. Lehr”), VALARIE M. LEHR
22   (“Mrs. Lehr”), and KIM FIEGEHEN, as Guardian Ad Litem, for ALLAN G. FIEGEHEN (collectively
23   referred to as “Mr. Fiegehen”) (Alanddon, Mr. Lehr, Mrs. Lehr, and Mr. Fiegehen are collectively
24   referred to as “Defendants”) by and through their counsel of record, Ryan Russell, Esq. of the law firm
25   of ALLISON MACKENZIE, LTD., do hereby stipulate and agree as follows:
26          1.      On November 15, 2019, Tesoro filed its First Amended Complaint against Defendants
27   (“Action”) (ECF No. 17).
28          2.      Tesoro asserted the following causes of action: Breach of Contract against all parties,
                                                       1
           Case 3:19-cv-00449-LRH-WGC Document 31
                                               30 Filed 04/30/20
                                                        04/28/20 Page 2 of 3




 1   Declaratory Relief against all parties, and Tortious Interference with Contractual Relations against Mr.

 2   Lehr, Mrs. Lehr, and Mr. Fiegehen.

 3            3.    On November 27, 2019, Defendants filed a Motion to Dismiss Tesoro’s First Amended

 4   Complaint (ECF No. 19) (“Motion to Dismiss”).

 5            4.    On December 11, 2019, Tesoro filed its Opposition to Defendants’ Motion to Dismiss

 6   (ECF No. 23) (“Tesoro’s Opposition”).

 7            5.    On December 18, 2019, Defendants filed a Reply to Tesoro’s Opposition (ECF No.

 8   24).

 9            6.    On March 31, 2020, the Court issued an Order denying Defendants’ Motion to Dismiss

10   (ECF No. 29) on all causes of action and as to all parties except Tesoro’s claim for Tortious

11   Interference with Contractual Relations against Mrs. Lehr (“Tortious Interference”). As to the

12   Tortious Interference cause of action, the court GRANTED the Defendants’ Motion to Dismiss with

13   leave to amend by April 30, 2020;

14            7.    By this stipulation, Tesoro agrees to dismiss its Third Claim for Relief, Tortious

15   Interference cause of action against Mrs. Lehr only (“Dismissed Claim”), without prejudice. Tesoro

16   reserves the right to amend its complaint at a later date to reinstate the Dismissed Claim;

17            8.    During the pendency of this Action, the statute of limitations period for the Dismissed

18   Claim only as to Mrs. Lehr shall be tolled. If Tesoro reinstates the Dismissed Claim, it will relate back
19   to the date of filing of the original complaint pursuant to FRCP 15(c)(1).

20            9.    If the Dismissed Claim is not reinstated during the pendency of the Action and the

21   Action is dismissed with prejudice by judgment or by settlement, the without prejudice Dismissed

22   Claim shall by operation of law be converted to a with prejudice dismissal.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        2
       Case 3:19-cv-00449-LRH-WGC Document 31
                                           30 Filed 04/30/20
                                                    04/28/20 Page 3 of 3




 1            10.    The responsive pleading of Defendants is due on or before May 30, 2020.

 2            The undersigned respectfully have the authority to execute this Stipulation and bind the

 3   respective parties thereto.

 4    Dated: April 28, 2020                       LITCHFIELD CAVO LLP
 5                                                By:     /s/ Griffith H. Hayes
                                                        GRIFFITH H. HAYES, ESQ.
 6                                                      Nevada Bar No. 7374
                                                        RYAN B. ZIMMER, ESQ.
 7                                                      Nevada Bar No. 14784
                                                        3993 Howard Hughes Parkway, Suite 100
 8                                                      Las Vegas, Nevada 89169
                                                        T: 702-949-3100/F: 702-916-1779
 9                                                      Hayes@LitchfieldCavo.com
                                                        Zimmer@LitchfieldCavo.com
10                                                      Attorneys for Plaintiff
11    Dated: April 28, 2020                       ALLISON MacKENZIE, LTD.

12                                                By:     /s/ Ryan Russell
                                                        RYAN RUSSELL, ESQ.
13                                                      Nevada Bar No. 8646
                                                        402 North Division Street
14                                                      Carson City, Nevada 89703
15                                                      T: 775-687-0202/F: 775-882-7918
                                                        Email: rrussell@allisonmackenzie.com
16                                                      Attorneys for Defendants

17

18        IT IS SO IT IS SO ORDERED.
                   ORDERED.

19        DATED this 30th day of April, 2020.
      Date:                         , 2020.                   __________________________________
20
                                                              LARRY R. HICKS
21                                                            UNITED STATES DISTRICT JUDGE
                                                            United States Magistrate Judge
22

23

24

25

26
27

28
                                                        3
